Case 18-15031        Doc 32     Filed 12/31/18     Entered 12/31/18 17:41:38          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 15031
         Vaughn S Bailey
         Alberta T Bailey
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/23/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 10/18/2018.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-15031             Doc 32       Filed 12/31/18    Entered 12/31/18 17:41:38              Desc         Page 2
                                                        of 4



 Receipts:

           Total paid by or on behalf of the debtor                  $2,750.00
           Less amount refunded to debtor                              $500.00

 NET RECEIPTS:                                                                                        $2,250.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $710.85
     Court Costs                                                                  $0.00
     Trustee Expenses & Compensation                                            $103.50
     Other                                                                        $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                       $814.35

 Attorney fees paid and disclosed by debtor:                          $0.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim          Claim       Principal      Int.
 Name                                      Class   Scheduled      Asserted       Allowed        Paid         Paid
 Aarons Rental                         Unsecured      1,200.00            NA            NA            0.00       0.00
 Afni                                  Unsecured         706.00           NA            NA            0.00       0.00
 CBM Services Inc.                     Unsecured          41.00           NA            NA            0.00       0.00
 Cda/pontiac                           Unsecured         315.00           NA            NA            0.00       0.00
 Chase Banik                           Unsecured         100.00           NA            NA            0.00       0.00
 City of Chicago Corporate Counselor   Unsecured      2,300.00            NA            NA            0.00       0.00
 ComEd                                 Unsecured      2,700.74            NA            NA            0.00       0.00
 Convergent Outsourcing Inc            Unsecured         476.00           NA            NA            0.00       0.00
 Convergent Outsourcing Inc            Unsecured         336.00           NA            NA            0.00       0.00
 Credit Management, LP                 Unsecured         367.00           NA            NA            0.00       0.00
 Credit Management, LP                 Unsecured         359.00           NA            NA            0.00       0.00
 Credit Management, LP                 Unsecured         359.00           NA            NA            0.00       0.00
 Crescent Bank & Trust                 Secured       14,763.00     16,253.14      16,253.14      1,435.65        0.00
 Devon Financial Services              Unsecured         313.75           NA            NA            0.00       0.00
 ECMC                                  Unsecured     12,938.73            NA            NA            0.00       0.00
 ERC/Enhanced Recovery Corp            Unsecured      1,372.00            NA            NA            0.00       0.00
 ERC/Enhanced Recovery Corp            Unsecured         560.00           NA            NA            0.00       0.00
 Illinois Dept of Revenue 0414         Unsecured           0.00        166.86        166.86           0.00       0.00
 Illinois Dept of Revenue 0414         Secured            69.86         69.86         69.86           0.00       0.00
 Illinois Dept of Revenue 0414         Priority          894.00      1,549.68      1,549.68           0.00       0.00
 Internal Revenue Service              Priority       3,000.00       7,132.36      7,132.36           0.00       0.00
 Internal Revenue Service              Unsecured      1,000.00       2,157.38      2,157.38           0.00       0.00
 Little Company of Mary                Unsecured         675.00           NA            NA            0.00       0.00
 McClaren Health Care                  Unsecured         700.00           NA            NA            0.00       0.00
 Money Recovery Nationwide             Unsecured         197.00           NA            NA            0.00       0.00
 Money Recovery Nationwide             Unsecured         197.00           NA            NA            0.00       0.00
 People's Energy                       Unsecured         500.00           NA            NA            0.00       0.00
 Radiology Imaging Specialist LTD      Unsecured      1,346.00            NA            NA            0.00       0.00
 Rent A Center                         Unsecured         800.00           NA            NA            0.00       0.00
 Social Security Administration        Unsecured           0.00           NA            NA            0.00       0.00
 T-Mobile                              Unsecured         300.00           NA            NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-15031       Doc 32    Filed 12/31/18    Entered 12/31/18 17:41:38                 Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim          Claim        Claim         Principal       Int.
 Name                            Class    Scheduled       Asserted     Allowed          Paid          Paid
 Us Dept Ed                   Unsecured      4,494.00             NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                           Claim           Principal                 Interest
                                                         Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                  $0.00                $0.00                   $0.00
       Mortgage Arrearage                                $0.00                $0.00                   $0.00
       Debt Secured by Vehicle                      $16,253.14            $1,435.65                   $0.00
       All Other Secured                                $69.86                $0.00                   $0.00
 TOTAL SECURED:                                     $16,323.00            $1,435.65                   $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00                 $0.00               $0.00
        Domestic Support Ongoing                            $0.00                 $0.00               $0.00
        All Other Priority                              $8,682.04                 $0.00               $0.00
 TOTAL PRIORITY:                                        $8,682.04                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                            $2,324.24                 $0.00               $0.00


 Disbursements:

          Expenses of Administration                           $814.35
          Disbursements to Creditors                         $1,435.65

 TOTAL DISBURSEMENTS :                                                                        $2,250.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-15031        Doc 32      Filed 12/31/18     Entered 12/31/18 17:41:38            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
